DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 5, 16, 18, and 20 are amended, claim 3 is canceled, and claim 21 is added. Claims 1-2 and 4-21 are presented for examination. 
Response to Arguments
Applicant arguments filed on 8/3/2021 have been reviewed. Following are the response: 

Rejections under 35 U.S.C. 103 
Examiner acknowledges applicant remarks related to the teachings of Manera 
Applicant further argues “Gruber does not cure the deficiencies in Manera, at least because Gruber does not determine an incomprehensibility score for an electronic communication based on one or more graphical media content items identified as being present within the communication, nor does Manera output a narrative for audio presentation that describes an estimated audio comprehensibility based on the incomprehensibility score. Additionally, Gruber does not provide a narrative or summary of the communication that identifies graphical content as being present within the communication. Instead, Gruber discloses preventing or limiting the display of images in a hands-free context” however limiting the display of images teaching the number of images are being determined, hence there is a concept of limiting the display of images, further Gruber does determine that images/link other visual elements cannot be read hence in Para 0682, 0687, reads out loud the presence of such elements, hence Gruber provide a narrative or summary of the communication that identifies graphical content as being present within the communication.

Applicant further contends “In rejecting claim 3, the Office action further cites to Caffery with respect to determining an incomprehensibility score based on graphical content. Applicant understands that Caffrey discloses determining readability of a message by identifying whether a message includes an image having alternate text. However, the readability of Caffrey is provided as feedback to content creators rather than as part of a narrative for a recipient within an audio presentation. Furthermore, Caffery does not disclose that readability is included in a Page 13 of 16 Application No. 16/548,480 Docket No. 407028-US-NPcommunication or that describes an estimated audio comprehensibility based on the incomprehensibility score.” Examiner has relied on the combination of Manera and Gruber and Caffery. Caffery is relied upon to teach the concept of scoring, and audio scoring. Whether the image is read or not, Caffery gives the audio comprehensibility score. Refer to the rejection the motivation to do so would be to  inform the user regarding the readability of the material  and improve the understanding of messages, which is solving the same problem. 
Application Filing Date: August 22, 2019 


Examiner’s Note: 
Potential for double patenting against application # 16434608 and 16434665. Although the claims are distinguished at this time and the double patenting rejection is not given, the applications are very similar and there is a possibility of double patenting rejection if the claims in future are obvious or same. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4, 6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manera ( US Pub: 20120290289) and further in view of Gruber ( US Pub: 20130275138)  and further in view of Caffery ( US provisional filed on 4/16/2019 --  62834433) 

Regarding claim 1, Manera teaches  obtaining an electronic communication for a recipient ( receive one or more communication, … email, SMS, voicemail etc., Para 0050, Fig 3); identifying presence of a predefined feature within the electronic communication (check the context module,  based on distraction, Para 0051) ; extracting a data subset from the electronic communication ( identifying relevancy information .. for e.g. name etc., Para 0057-0058) , the data subset identified by a data extraction(embodied within  summarizer platform, Fig 2; set proportion amount selected,)  for the predefined feature identified within the electronic communication ( distraction, name, time is identified, Para 0055-0058) ; deriving a narrative based on the data subset using an audio presentation (embodied within  summarizer platform, Fig 2) for the predefined feature identified within the electronic communication (deriving summary based on set viewpoint and based on the predefined features ( for e.g. entity name, short summary, time )  Para 0046-0047, 0055-0058, 0063-0064, 0072), the audio presentation template configured to translate an aspect of the data subset into narrative form ( narrative summary, Fig 6A-6B); and outputting the narrative in an electronic format for audio presentation via an audio output interface, the narrative describing the aspect of the data subset extracted from the electronic communication (narrative describing first person, like “you”, entity name, fig 5, fig 6, Para 0063-0064; refer to  FIG. 6B is a diagram of a voice-operated user interface of a UE 101 utilized in the process 300 of FIG. 3, according one embodiment. Indicator 619 illustrates the voice-operated user interface of the UE 101 generating an audio message 621 in response to, for example, the communication illustrated in FIG. 5. The audio message 621 includes a summary 625 of the communication and a prompt 623 generated in response to the communication. As discussed above, the summary 625 is presented to the user in the second-person narrative viewpoint because reference to the user is designated by, for example, the term "you." Metadata information is also included in the summary because reference to Jim is followed by "your manager." Accordingly, the user is able to quickly and efficiently understand the contents of the original message and act on the actions contained in the original message with minimal to no distraction to a primary task, such as driving a car. Because the summary 625 is presented to the user as an audio message 621, the user can focus even more attention to a primary task, such as driving a car, without the need to look at the screen and read the summary. In response to the prompt played as an audio message, the user of the UE 101 can respond with a verbal command recognizable by an application 111 running one the UE 101 or by a service 107 running on one or more of the service providers 109 to respond to the prompt and perform the same functions of the indicators 603, 605 and/or 607 discussed above in reference to FIG. 6A. By presenting the summary and the prompt as a audio message, and allowing the user respond to the prompt with a verbal command, the summarizer platform 103 permits the user to focus on a primary task, such as driving, while still receiving and responding to his or her communications, Para 0072) 

Manera does not explicitly teaches identifying presence of a predefined feature within the electronic communications the predefined feature including at least graphical media content; data extraction template selected and audio presentation template selected; identifying presence of each graphical media content item of the graphical media content within the electronic communication; determining an incomprehensibility score for the electronic communication based on one or more graphical media content items identified as being present within the electronic communication;
However Gruber teaches identifying presence of a predefined feature within the electronic communications the predefined feature including at least graphical media content(limiting the display of visual elements for e.g.  image, Gruber Para 0272-0278, 0284; its inherent that presence of image is determined and limited based on the hands free functionality)  data extraction template selected (domain specific template, Para 0559, 0679)   and audio presentation template selected ( spoken output template, Para 0284) identifying presence of each graphical media content item of the graphical media content within the electronic communication (preventing and/or limiting the visual items displayed, Para 0272-0284)  determining an incomprehensibility score for the electronic communication based on one or more graphical media content items identified as being present within the electronic communication ( limiting the number of items displayed, hence the number of visual items (images and/or videos) is being calculated, Para 0272-0284, 0682) 
Manera has a general concept of generating a summary based on the predefined feature and data subset, Manera do teach the concept of a set viewpoint based on which the summary is created, however fails to mention selecting a ( Para 0559, Gruber) 
Manera modified by Gruber does not explicitly teaches the concept of scoring and an estimated audio comprehensibility ( based on the incomprehensibility score
However Caffery teaches the concept of scoring based on media content ( incomprehensibility based on image, if the image cannot be read, determine the readability of the message, Para 0021) and an estimated audio comprehensibility ( based on the incomprehensibility score ( based on the image determine the readability, Para 0021)
Manera modified by Gruber has a concept of identifying images/video or any other visual cues and limiting the number which is displayed, hence there is inherent analysis of how many visual elements should be presented to the user to avoid distraction, and tell the user the presence visual input ( for e.g. reading there is an attachment or link or any other visual, Para 0682 0687), Manera modified by Gruber differed from the claimed invention based on the concept of determining readability ( or scoring). Caffery in the same field of endeavor teaches the concept and it would have been obvious to modify Manera and Gruber with the teaching of Caffery before effective to  inform the user regarding the readability of the material  and improve the understanding of messages ( Para 0002, 00221, Caffery)  


Regarding claim 2, Manera modified by Gruber as above in claim 1, teaches  wherein the predefined feature is one of a plurality of predefined features identifiable by the computing system (viewpoint is extracted, distraction is determined, Para 0055-0058) ; and wherein each predefined feature is associated with a corresponding data extraction template and a corresponding audio presentation template(  wherein the predefined feature is associated with the set viewpoint, Manera; domain specific template and speakable template, 0559-0560 ,also from Para 0284, 0286-0291) 




 Regarding claim 4, Caffery as above in claim 1, teaches  wherein the estimated audio comprehensibility described by the narrative includes a qualitative description of the incomprehensibility score ( the analysis engine no may identify a length of the transcript. As another example, the analysis engine may identify a level of readability of the transcript. Levels of readability maybe determined via a combination of linguistic algorithms for determining readability, such as, without limitation, the Flesch-Kincaid readability test and by attribute comparison with documents known to be of sufficient readability. Levels of readability maybe used to provide a score as to whether an email is easy to understand and to make recommendations to improve the understanding of the message. The analysis engine no may record in a data structure an identification of each identified attribute. By way of example, and without limitation, attributes may include an indication of whether or not the email message includes an image without an alternative text and/or an identification of a length of an email message, Para 0021)  

Regarding claim 6, Gruber as above in claim 1, teaches wherein the predefined feature includes graphical media content within the electronic communication; and wherein the aspect described by the narrative identifies a media type of the graphical media content, the media type including an image, a video, or a spatial array of text content (determine if there is an image, Para 0276, Gruber )

Regarding claim 7, Gruber as above in claim 1, teaches , wherein the predefined feature includes a network address of a network resource; and wherein the aspect described by the narrative identifies a primary domain of the network address while excluding one or more subdomains of the network address from the narrative ( domain specific paraphrase, para 0556, 0734; for e.g. link can be excluded) 

Regarding claim 8, Gruber as above in claim 1, teaches  wherein the aspect described by the narrative includes a notice that at least a portion of the electronic communication cannot be audibly presented; and wherein the narrative identifies the portion of the electronic communication by a class identifier ( existence of link, which cannot be audibly presented, Para 0687) 

Regarding claim 9, Manera as above in claim 1, teaches  wherein the predefined feature includes text content having a different language than a preferred language of the recipient; and wherein the aspect described by the narrative identifies presence of the text content having the different language and/or indicates the different language ( distraction score based on language, Para 0051) 

Regarding claim 10, Manera as above in claim 1, teaches  receiving an instruction to initiate the audio presentation of the electronic communication for the recipient via a client computing device of the computing system ( prompting the user to hear the summary or user clicks to hear the summary, Para 0069) ; and responsive to the instruction, outputting the audio presentation of the electronic format including the narrative via the audio output interface of the client computing device (user hears the summary, Fig 6B, and/or Para 0064- set method) 

Regarding claim 11, Manera as above in claim 10, teaches wherein the narrative precedes presentation of a message portion of the electronic communication within the audio presentation( first as described in Fig 5 a message is display then the summarizer summarizes based on user intention, Fig 6A-6B) 

Regarding claim 12, Manera as above in claim 10, teaches , wherein the narrative forms part of the message portion of the electronic communication within the audio presentation and summarizes at least some of the message portion ( fig 6A, 6B) 

Regarding claim 13, Manera modified by Gruber as above in claim 10, teaches  teaches  wherein the narrative forms part of a presentation road map that precedes presentation of a plurality of unreviewed electronic communications for the recipient within the audio presentation, the plurality of unreviewed electronic communications including at least the electronic communication obtained for the recipient (for e.g. “ you have 4 unread  messages” and the system reads the unread messages, Para 0466-0472, Gruber; you have new email, Fig 5-6, Manera) 
Regarding claim 14, Gruber as above in claim 10, teaches , wherein the narrative forms part of a thread summary that precedes presentation of a plurality of unreviewed, reply- linked electronic communications for the recipient within the audio presentation, the plurality of unreviewed, reply-linked electronic communications including at least the electronic communication obtained for the recipient ( out of all the messages, user can reply to a particular recipient, [0472] [0473] User's spoken input: "Tell Audrey that I'll be 15 minutes late" [0474] Assistant's 1002 spoken output: "Ready to send a text to Audrey Farber with the message &lt;change of voice&gt; I'll be 15 minutes late" [0475] Assistant's 1002 visual output: [0476] Text Message [0477] To: Audrey Farber [0478] I'll be 15 minutes late [0479] &lt;Cancel button&gt; &lt;Send button&gt; [0480] Assistant's 1002 spoken output: "Shall I send it?" [0481] User's spoken input: "yes" [0482] Assistant's 1002 audio output: "Sending"; or generates outgoing text message sound, Gruber, Also from Para 0483-0494) 

Regarding claim 15, Manera as above in claim 1, teaches : transmitting the narrative in the electronic format to a remote client computing device via a communications network to output the audio presentation of the electronic format including the narrative via the audio output interface of the remote client computing device ( fig 1, summarizer platform transmit the generated summary, Para 0027-0029) 

Regarding claim 16, arguments analogous to claim 1, are applicable. In addition A computing system, comprising: an audio output interface to output audio via one or more audio speakers; a logic subsystem; and  Page 100a storage subsystem having instructions stored thereon executable by the logic subsystem to perform the method of claim 1 ( Fig 1-6, Manera; Fig 8-9, Gruber) 

Regarding claim 17, arguments analogous to claim 2, are applicable.
Regarding claim 18, Manera modified by Gruber and Caffery as above in claim  16, teaches  wherein the predefined feature includes graphical media content within the electronic communication; and wherein the instructions are further executable by the logic subsystem to:  determine the incomprehensibility score for the electronic communication based on a quantity of the one or more graphical media content items identified as being present within the electronic communication ( limit the number of images ( hence the quantity is being determined, Para 0272-0278, 0284, 0682, 0687, Gruber), determine the readability score, Para 0021-0022, Caffery) 

Regarding claim 20, Manera teaches a method performed by a computing system ( fig 1-3) , the method comprising: obtaining an electronic communication for a recipient ( receive one or more communication, … email, SMS, voicemail etc., Para 0050, Fig 3); identifying presence of a predefined feature within the electronic communication (check the context module,  based on distraction, Para 0051), wherein the predefined feature is one of a plurality of predefined features identifiable by the computing system (viewpoint is extracted, distraction is determined, Para 0055-0058), wherein each predefined feature is associated with a corresponding data extraction ( based on the viewpoint data is extracted, embodied within a summarization, Fig 2) , and wherein each predefined feature is further associated with a corresponding audio presentation (deriving summary based on set viewpoint and based on the predefined features ( for e.g. entity name, short summary, time )  Para 0046-0047, 0055-0058, 0063-0064, 0072); extracting a data subset from the electronic communication, the data subset identified by the corresponding data extraction template( distraction, name, time is identified, Para 0055-0058); deriving a narrative based on the data subset using the corresponding audio presentation template ( changing “you” or “your manager etc., Para 0063) , the audio presentation template configured to translate an aspect of the data subset into narrative form; and outputting the narrative as part of an audio presentation via an audio output interface, the narrative describing the aspect of the data subset extracted from the electronic communication and wherein the narrative precedes message Page 103content of the electronic communication audibly presented in the audio presentation (narrative describing first person, like “you”, entity name, fig 5, fig 6, Para 0063-0064; refer to  FIG. 6B is a diagram of a voice-operated user interface of a UE 101 utilized in the process 300 of FIG. 3, according one embodiment. Indicator 619 illustrates the voice-operated user interface of the UE 101 generating an audio message 621 in response to, for example, the communication illustrated in FIG. 5. The audio message 621 includes a summary 625 of the communication and a prompt 623 generated in response to the communication. As discussed above, the summary 625 is presented to the user in the second-person narrative viewpoint because reference to the user is designated by, for example, the term "you." Metadata information is also included in the summary because reference to Jim is followed by "your manager." Accordingly, the user is able to quickly and efficiently understand the contents of the original message and act on the actions contained in the original message with minimal to no distraction to a primary task, such as driving a car. Because the summary 625 is presented to the user as an audio message 621, the user can focus even more attention to a primary task, such as driving a car, without the need to look at the screen and read the summary. In response to the prompt played as an audio message, the user of the UE 101 can respond with a verbal command recognizable by an application 111 running one the UE 101 or by a service 107 running on one or more of the service providers 109 to respond to the prompt and perform the same functions of the indicators 603, 605 and/or 607 discussed above in reference to FIG. 6A. By presenting the summary and the prompt as a audio message, and allowing the user respond to the prompt with a verbal command, the summarizer platform 103 permits the user to focus on a primary task, such as driving, while still receiving and responding to his or her communications, Para 0072) 
Manera does not explicitly teaches identifying presence of a predefined feature within the electronic communications the predefined feature including at least graphical media content; data extraction template selected from a plurality of data extraction templates and wherein each predefined feature is further associated with a corresponding audio presentation template selected from a plurality of audio presentation templates; identifying presence of each graphical media content item of the graphical media content within the electronic communication; determining an incomprehensibility score for the electronic communication based on one or more graphical media content items identified as being present within the electronic communication;

However Gruber teaches identifying presence of a predefined feature within the electronic communications the predefined feature including at least graphical media content(limiting the display of visual elements for e.g.  image, Gruber Para 0272-0278, 0284; its inherent that presence of image is determined and limited based on the hands free functionality)  data extraction template selected from a plurality of data extraction templates (domain specific template, Para 0559, 0679)   and wherein each predefined feature is further associated with a corresponding audio presentation template selected from a plurality of audio presentation templates ( spoken output template, Para 0284) identifying presence of each graphical media content item of the graphical media content within the electronic communication (preventing and/or limiting the visual items displayed, Para 0272-0284)  determining an incomprehensibility score for the electronic communication based on one or more graphical media content items identified as being present within the electronic communication ( limiting the number of items displayed, hence the number of visual items (images and/or videos) is being calculated, Para 0272-0284, 0682) 
Manera has a general concept of generating a summary based on the predefined feature and data subset, Manera do teach the concept of a set viewpoint based on which the summary is created, however fails to mention selecting a data extraction template and audio template selection. Gruber, in the same field of endeavor teaches the concept, and it would have been obvious having the concept of Manera to further include the teachings of Gruber before effective filing date to make it easy for user to understand ( Para 0559, Gruber) 
and an estimated audio comprehensibility  based on the incomprehensibility score
However Caffery teaches the concept of scoring based on media content ( incomprehensibility based on image, if the image cannot be read, determine the readability of the message, Para 0021) and an estimated audio comprehensibility ( based on the incomprehensibility score ( based on the image determine the readability, Para 0021)
Manera modified by Gruber has a concept of identifying images/video or any other visual cues and limiting the number which is displayed, hence there is inherent analysis of how many visual elements should be presented to the user to avoid distraction, and tell the user the presence visual input ( for e.g. reading there is an attachment or link or any other visual, Para 0682 0687), Manera modified by Gruber differed from the claimed invention based on the concept of determining readability ( or scoring). Caffery in the same field of endeavor teaches the concept and it would have been obvious to modify Manera and Gruber with the teaching of Caffery before effective to  inform the user regarding the readability of the material  and improve the understanding of messages ( Para 0002, 00221, Caffery)  

Manera does not explicitly mentions data extraction template selected from a plurality of data extraction templates and wherein each predefined feature is further associated with a corresponding audio presentation template selected from a plurality of audio presentation templates
However Gruber teaches data extraction template selected from a plurality of data extraction templates(domain specific template, Para 0559, 0679)    and wherein each predefined feature is further associated with a corresponding audio presentation template selected from a plurality of audio presentation templates( spoken output template, Para 0284)
Manera has a general concept of generating a summary based on the predefined feature and data subset, Manera do teach the concept of a set viewpoint based on which the summary is created, however fails to mention selecting a data extraction template and audio template selection. Gruber, in the same field of endeavor teaches the concept, and it would have been obvious having the concept of Manera to further include the teachings of Gruber before effective filing date to make it easy for user to understand ( Para 0559, Gruber) 

s 5 and 19 are   rejected under 35 U.S.C. 103 as being unpatentable over Manera ( US Pub: 20120290289) and further in view of Gruber ( US Pub: 20130275138)  and further in view of Caffery ( US provisional filed on 4/16/2019 --  62834433)  and further in view of Samaranayake ( US Pub: 20170295250)
Regarding claim 5, Manera modified by Gruber and  Caffery as above in claim 1,  teaches wherein the incomprehensibility score for the electronic communication is determined based on a quantity of the one or more graphical media content items identified as being present within the electronic communication( limit the number of images ( hence the quantity is being determined, Para 0272-0278, 0284, 0682, 0687, Gruber), determine the readability score, Para 0021-0022, Caffery); wherein the predefined feature is one of a plurality of predefined features, including the graphical media content ( images, Para 0276, 0284, Gruber)  and further including text content of a message portion of the electronic communication ( text, Fig 6b, Manera; message, Gruber) ; and wherein the method further comprises: identifying presence of each text object of the text content within the message portion of the electronic communication ( for e.g. text, link etc., Para0556, 0687, 0734, Gruber) 
Manera modified by Gruber and  Caffery determining the incomprehensibility score for the electronic communication further based on a quantity of one or more text objects identified as being present within the message portion of the electronic communication;  Page 97wherein the quantity of the one or more text objects has a relationship to the incomprehensibility score that is an inverse of the quantity of the one or more graphical media content items
However Samaranayake teaches determining the incomprehensibility score for the electronic communication further based on a quantity of one or more text objects identified as being present within the message portion of the electronic communication;  Page 97wherein the quantity of the one or more text objects has a relationship to the incomprehensibility score that is an inverse of the quantity of the one or more graphical media content items ( activity score based on the quantity of one or more objects for e.g. image, video , Para 0043;  In the case where the message activity score is based on the number of cat images that the first user 106 has uploaded to the social messaging system 130 using the client application 112, the parameter engine 230 will determine that the parameter indicator matches the message indicator, Para 0046) 

It would have been obvious having the teachings of Manera and Gruber and Caffery to further include the teachings of Samaranayake before effective filing date to determine the score based on objects to give an indicator to the user 
.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Manera ( US Pub: 20120290289) and further in view of Gruber ( US Pub: 20130275138)  and further in view of Caffery ( US provisional filed on 4/16/2019 --  62834433)  and further in view of  Sumter (US Pub: 20180083899)  and further in view of Pilkington ( US Pub: 20190080018)

Regarding claim 21, Manera modified by Gruber and Caffery as above in claim 1, teaches  selecting the audio presentation template from a plurality of audio presentation templates based on a value of the incomprehensibility score ( based on the type of incomprehensibility whether there is a presence of link video or picture, audio is provided, Para 0682,0687; readability of the email, Para 0021, Caffery ) ; 
However Sumter teaches wherein the estimated audio comprehensibility of the narrative includes a notice to visually review the electronic communication on a graphical display responsive to the incomprehensibility score exceeding a threshold ( visually view the email notification for the image and the text is read, Para 0055) and wherein the estimated audio comprehensibility of the narrative includes an audible readout of at least a portion of text content and a description of the one or more graphical media content items identified as being present within the electronic communication responsive to the incomprehensibility score not exceeding the threshold ( if there is a text portion, it will be read out loud, abstract, Para 0055) 
It would have been obvious having the teachings of Manera modified by Gruber and Caffery to further include the teachings of Sumter before effective filing date so the user can view the full communication ( abstract, Sumter) 
Manera modified by Gruber and Caffery and Sumter does not explicitly teaches the concept of threshold incomprehensibility score  and warning based on that 
However Pilkington teaches the concept of threshold incomprehensibility score  and warning based on that  ( incomprehensibility ( readability ) score based on count or proportion of image, Para 0033; warning based on readability measure, Para 0061) 
It would have been obvious having the teachings of Manera modified by Gruber and Caffery and Sumter to further include the concept to Pilkington before effective filing date to provide the suitability of communication 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674